Case 4:20-cv-00724-ALM-KPJ Document 26 Filed 04/19/21 Page 1 of 2 PageID #: 198




                           UNITED STATES DISTRICT COURT FOR THE pp j 9 2021
                                EASTERN DISTRICT OF TEXAS
                                                                                     1 exas Easter

  CRAIG CUNNINGHAM,                                 §
  Plaintiff,                                        §
                                                    §
  V.                                                §
                                                    § 4:20-cv-000724-ALM-KPJ
  Big hink Capital, Inc., et al                     §
                                                    §
  Defenda t                                         §
                                                    §




                Plaintiff s Notice of Non-suit without prejudice against all defendants


 1. The Plaintiff hereby non-suits this case against all defendants without prejudice per FRCP

       41(a)




       P .•JUstifL                  4/19/2021, 615-348-1977


 Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
Case 4:20-cv-00724-ALM-KPJ Document 26 Filed 04/19/21 Page 2 of 2 PageID #: 199



                            UNITED STATES DISTRICT COURT FOR THE
                                 EASTERN DISTRICT OF TEXAS

  CRAIG CUNNINGHAM,                                §
  Plaintiff,                                       §
                                                   §
  V.                                               §
                                                   § 4:20-cv-000724-ALM-KPJ
  Big Think Capital, Inc. et al                    §
                                                   §
  Defendant                                        §
                                                   §




                                  Plai tiff s Certificate of Service


 I hereby certify a true copy of the foregoing was mailed to the defendants in this case via USPS

 First class mail and process server




       •Cra-.g Ct   r.mg
                                   4/19/2021

 Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075


 615-348-1977
